Citation Nr: 1505583	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  10-22 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a heart condition.

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, type II.

4. Entitlement to service connection for a cardiac disability, to include as secondary to hepatitis C.

5. Entitlement to service connection for hypertension, to include as secondary to hepatitis C.

6. Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure, and to include as secondary to hepatitis C.

7. Entitlement to compensation under 38 U.S.C.A. § 1151 for injury to the heart.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009, December 2009, and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In the December 2009 rating decision, the RO also denied a claim of entitlement to service connection for a liver condition.  In his December 2009 notice of disagreement, the Veteran expressed disagreement with the denial of service connection for a liver condition, and also requested an increased disability rating for his service-connected hepatitis C.  In the July 2010 statement of the case, the RO indicated that the Veteran's claim of service connection for a liver condition should not have been adjudicated as a separate issue as it was "evident that the liver pathology that [was] shown in the treatment records and on the recent liver biopsy [was] part of [the Veteran's] hepatitis C disability."  Therefore, the RO stated the evidence concerning the Veteran's liver would be incorporated and considered with his claim for an increased disability rating for his hepatitis C.  In September 2010, the RO issued a rating decision denying an increased disability rating for hepatitis C.  The Veteran has not indicated that he wishes to pursue a claim for a liver disability unrelated to his hepatitis C.  Accordingly, an appeal as to the issue of entitlement to service connection for a liver disability has not been perfected, and that issue is not currently before the Board.

In October 2014, the Veteran and his wife presented testimony in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the Virtual VA paperless claims processing system, which also contains VA treatment records from the Central Texas Healthcare System (HCS) dated November 2009 to February 2013.  Other documents on Virtual VA are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.

This is a paperless file located on the Veterans Benefits Management System (VBMS).  

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record in the September 2009 VA examination report, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for a cardiac disability, entitlement to service connection for hypertension, entitlement to service connection for diabetes mellitus, type II, and entitlement to compensation under 38 U.S.C.A. § 1151 for injury to the heart are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. On October 21, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his claim to reopen the issue of entitlement to service connection for a left knee disability.

2. A November 2004 rating decision denied entitlement to service connection for a heart condition based on the determinations that the evidence did not establish that a heart condition was incurred in or aggravated by military service, and that as the evidence did not show that hepatitis was related to service, service connection for a heart condition secondary to hepatitis could not be established.  The Veteran did not submit a notice of disagreement with the November 2004 rating decision, and no new and material evidence was received by VA within one year of the issuance of the November 2004 rating decision.

3. Since the November 2004 RO decision, service connection for hepatitis C was granted in a February 2005 rating decision, and the Veteran's wife testified at the October 2014 Travel Board hearing that the first doctor to treat the Veteran after his heart attack in 2004 told them that his hepatitis C affected all of his organs.  This new evidence therefore relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a cardiac disability.

4. A February 2005 rating decision denied entitlement to service connection for diabetes mellitus, type II, based on the determinations that the evidence of record did not establish that the Veteran was treated for diabetes during active duty service, that his current diabetes was linked to a disease or injury which began in service, or that the Veteran served in Vietnam during the Vietnam era, or was otherwise exposed to herbicides during service to establish service connection on a presumptive basis.  The Veteran did not submit a notice of disagreement with the February 2005 rating decision, and no new and material evidence was received by VA within one year of the issuance of the February 2005 rating decision.

5. Since the February 2005 RO decision, the Veteran testified at the October 2014 Travel Board hearing that he may have been exposed to herbicides while serving aboard supply ships in the South China Sea during the Vietnam era, as they disembarked in various locations.  This new evidence therefore relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for diabetes mellitus, type II.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the claim to reopen the issue of entitlement to service connection for a left knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2. The November 2004 rating decision, which denied entitlement to service connection for a heart condition, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.202, 20.302, 20.1103 (2014).

3. The additional evidence received since the November 2004 rating decision is new and material, and the claim of entitlement to service connection for a cardiac disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4. The February 2005 rating decision, which denied entitlement to service connection for diabetes mellitus, type II, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.202, 20.302, 20.1103 (2014).

5. The additional evidence received since the February 2005 rating decision is new and material, and the claim of entitlement to service connection for diabetes mellitus, type II is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal as to the claim to reopen the issue of entitlement to service connection for a left knee disability and, hence, there remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Claims to Reopen

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

	Cardiac Disability

A November 2004 rating decision denied the Veteran's claim of entitlement to service connection a heart condition based on the determination that the evidence did not establish that a heart condition was incurred in or aggravated by military service.  Further, the RO determined that as the evidence did not show that hepatitis was related to service, service connection for a heart condition as secondary to hepatitis could not be established..  The Veteran did not submit a notice of disagreement with the November 2004 rating decision, and no new and material evidence was received by VA within one year of the issuance of the November 2004 rating decision.  As such, the November 2004 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the final November 2004 rating decision, service connection for hepatitis C was granted in a February 2005 rating decision.  At the October 2014 Travel Board hearing, the Veteran's wife testified that the first doctor to treat the Veteran after his heart attack in 2004 told them that his hepatitis C affected all of his organs.  This evidence is new and material evidence because it was not of record at the time of the final rating decision in November 2004, and indicates the Veteran's current heart disability may be related to, or aggravated by, his service-connected hepatitis C.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of service connection for a heart condition, as it raises a reasonable possibility that the Veteran's current cardiac disability is related to his service-connected hepatitis C.

	Diabetes Mellitus

A February 2005 rating decision denied the Veteran's claim of entitlement to service connection for diabetes mellitus, type II, based on the determinations that the evidence of record did not establish that the Veteran was treated for diabetes during active duty service, or that his current diabetes was linked to a disease or injury which began in service.  Further, the RO determined that service connection could not be established on a presumptive basis due to herbicide exposure, because there was no evidence the Veteran served in Vietnam during the Vietnam era, or that he was otherwise exposed to herbicides during service.  The Veteran did not submit a notice of disagreement with the February 2005 rating decision, and no new and material evidence was received by VA within one year of the issuance of the February 2005 rating decision.  As such, the February 2005 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the final February 2005 rating decision, the Veteran testified at the October 2014 Travel Board hearing that he believe he may have been exposed to herbicides while service aboard supply ships in the South China Sea during the Vietnam era, as they disembarked in various locations.  This evidence is new and material evidence because it was not of record at the time of the final rating decision in February 2005, and indicates the Veteran may have been exposed to herbicides during service.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of service connection for diabetes mellitus, type II, as it raises a reasonable possibility that the Veteran's current diabetes mellitus, type II, is related to herbicide exposure during his active duty military service.


ORDER

The appeal as to the claim to reopen the issue of entitlement to service connection for a left knee disability is dismissed.

New and material evidence having been submitted, the claim of entitlement to service connection for a cardiac disability is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for diabetes mellitus, type II, is reopened, and to this extent only, the appeal is granted.


REMAND

Service Connection 

At his October 2014 Travel Board hearing, the Veteran testified that during September 2014, he was hospitalized at a VA Medical Center associated with the Central Texas HCS for problems with his heart and very low blood pressure.  The evidentiary record contains a VA Report of Hospitalization which indicates the Veteran was hospitalized for four days in September 2014 for the admitting diagnoses of syncope, anemia, and renal insufficiency.  However, the full treatment records from this hospitalization are not of record.  As the Veteran has indicated that the syncope was related to his blood pressure, and that the hospitalization also involved his current cardiac disability, on remand the AOJ should obtain all outstanding VA treatment records, to include those from the Veteran's September 2014 admission.

The Veteran contends that his current cardiac disability is secondary to his service-connected hepatitis C.  Upon VA examination in September 2009, the VA examiner opined that the Veteran's coronary artery disease with prior myocardial infarction was less likely than not caused by his hepatitis C.  The September 2009 VA examiner explained that Harrison's Textbook of Medicine stressed "the importance of immune complex nephritis that could be associated with hepatitis B or C," and that based upon the Veteran's normal kidney status and lack of blood, protein, or erythrocytes in the urine, there appeared to be no relationship between the Veteran's hepatitis C and his coronary artery disease.  First, the Board notes that the September 2009 VA examiner did not offer an opinion as to whether the Veteran's service-connected hepatitis C aggravates the Veteran's current cardiac disability.  Second, the Veteran's VA treatment records indicate that the Veteran now suffers from kidney conditions.  See, e.g., October 2012 VA primary care note (assessment include chronic kidney disease); September 2012 VA primary care note (notes renal insufficiency).  On remand, the AOJ should obtain an addendum medical opinion regarding the nature and etiology of the Veteran's current cardiac disability, to include whether it may be caused or aggravated by his service-connected hepatitis C.

The Veteran's VA treatment records also indicate that the Veteran was first diagnosed with hypertension at least as far back as February 1983.  See February 1983 VA examination report; see also July 2004 Hillcrest Baptist Medical Center emergency room report (Veteran was told he has hypertension before at random doctor visits).  Upon separation from active duty service, the Veteran's blood pressure was measured as 128/88.  See August 1974 separation examination.  The Veteran contends that his current hypertension is caused or aggravated by his service-connected hepatitis C, which began in service.  See September 2009 claim; see also January 2005 VA examination report (opinion that it is at least as likely as not that the Veteran's current hepatitis C infection is related to the hepatitis infection he had during active duty service).  VA is obliged to provide an examination when the record contains (1) competent evidence of a current disability (or persistent or recurrent symptoms of a disability), (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) there is insufficient competent medical evidence on file to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  On remand, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of his current hypertension, to include whether it is caused or aggravated by his service-connected hepatitis C.

In an August 2009 Report of Contact, the Veteran contended that his diabetes mellitus, type II is secondary to his service-connected hepatitis C.  The evidence of record is unclear as to when the Veteran's diabetes mellitus manifested, as the Veteran testified that he did not really seek any medical treatment until 2004.  See October 2014 Travel Board hearing testimony; July 2004 VA OPC note (Veteran was told by private hospital after being treated for a heart attack that his glucose reading needed to be evaluated, and VA diagnosed diabetes).  The Veteran's service treatment records include a May 1974 glucose reading of 112, but the record does not indicate whether the result was from a fasting blood test, and the August 1974 separation examination report states the Veteran's urine was negative for glucose.  As noted above, the Veteran's current hepatitis C is related to the hepatitis diagnosed during active duty service.  Again, VA is obliged to provide an examination when the record contains (1) competent evidence of a current disability (or persistent or recurrent symptoms of a disability), (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) there is insufficient competent medical evidence on file to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  On remand, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of his diabetes mellitus, type II, to include whether it is caused or aggravated by his service-connected hepatitis C.

Compensation under 38 U.S.C.A. § 1151

On July 19, 2012, the Veteran was informed of the RO's July 2012 rating decision denying entitlement to compensation under 38 U.S.C.A. § 1151 for injury to the heart.  In August 2012, the RO received an informal claim from the Veteran, which included a claim to reopen the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for a heart injury.  In a June 2013 notification letter, the RO informed the Veteran that it would accept the Veteran's August 2012 claim as a notice of disagreement with the July 2012 rating decision regarding the claim under 38 U.S.C.A. § 1151.  To date, the AOJ has not provided the Veteran with a statement of the case in response to this timely notice of disagreement.  Because the notice of disagreement placed the issue in appellate status, the matter must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify any outstanding private treatment records related to his current cardiac disability, hypertension, and/or diabetes mellitus.  The AOJ should undertake appropriate development to obtain any outstanding private treatment records pertinent to the Veteran's claims.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should obtain all outstanding VA treatment records, to include records regarding the Veteran's September 2014 hospitalization.  All obtained records should be associated with the evidentiary record.

3. After #1 and #2 have been completed, and after any records obtained have been associated with the evidentiary record, obtain an addendum opinion from the September 2009 VA examiner.  If the examiner is no longer available, obtain an opinion from another appropriate examiner to determine the nature and etiology of the Veteran's current cardiac disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

After the record review, and examination of the Veteran if deemed necessary by the examiner, the VA 

examiner is asked to respond to the following inquiries:

a) Please identify with specificity all cardiac disabilities that are currently manifested, or that have been manifested at any time since May 2009.

b) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's cardiac disability is related to or caused by the Veteran's active duty service?

c) For each cardiac diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's cardiac disability was caused by his service-connected hepatitis C?

The examiner should specifically address the testimony of the Veteran's wife at the October 2014 Travel Board hearing, in which she stated that the first doctor to treat the Veteran after his heart attack in 2004 told them that his hepatitis C affected all of his organs.  

The examiner should also specifically address the Internet article submitted by the Veteran at his October 2014 Travel Board hearing, which states that individuals with hepatitis C appear to have a unique risk for developing cardiovascular disease.

The examiner should also specifically comment upon the diagnoses of chronic kidney disease and renal insufficiency in relation to the September 2009 VA examination opinion.  See October 2012 VA primary care note; September 2012 VA primary care note.

d) For each cardiac diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's cardiac disability is aggravated by his service-connected hepatitis C?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.  

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

4. After #1 and #2 have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of his hypertension.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current hypertension is related to or caused by the Veteran's active duty service?

The examiner should specifically address the blood pressure reading of 128/88 at the Veteran's August 1974 separation examination.

b) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hypertension had its onset within the first post-service year following discharge from active military service?

The examiner should specifically address the first diagnosis of hypertension of record upon VA examination in February 1983, and the notation in the Veteran's treatment records that prior to July 2004, he was told he had hypertension before at random doctor visits.  See, e.g., July 2004 Hillcrest Baptist Medical Center emergency room report.

c) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hypertension was caused by his service-connected hepatitis C?

d) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hypertension is aggravated by his service-connected hepatitis C?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.  

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

5. After #1 and #2 have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of his diabetes mellitus, type II.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diabetes mellitus, type II, is related to or caused by the Veteran's active duty service?

The examiner should note that the Veteran contends he was exposed to herbicides while serving aboard supply ships in the South China Sea, as they disembarked in various locations.  However, to date VA has not verified the Veteran's exposure to herbicides during active duty service.

b) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diabetes mellitus, type II, had its onset within the first post-service year following discharge from active military service?

The examiner should address the Veteran's May 1974 service treatment record showing a glucose reading of 112, and the August 1974 separation examination report stating the Veteran's urine was negative for glucose.

c) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diabetes mellitus, type II, was caused by his service-connected hepatitis C?

d) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diabetes mellitus, type II, is aggravated by his service-connected hepatitis C?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.  

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

6. Issue a statement of the case, and notify the Veteran and his representative of his appellate rights, with respect to the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for injury to the heart.  The Veteran and his representative should be informed of the requirements to perfect an appeal with respect to the issue.  If the Veteran perfects an appeal, the AOJ should ensure that all indicated development is completed before the case is returned to the Board.

7. After the above development has been completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


